Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

Dated as of July 22, 2014

among

ANALOG DEVICES, INC.,

CREDIT SUISSE AG,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

Table of Contents

            Page  

ARTICLE I. DEFINITIONS AND TERMS

     1  

1.01

    

Defined Terms

     1  

1.02

    

Other Interpretive Provisions

     18  

1.03

    

Accounting Terms

     18  

1.04

    

Rounding

     19  

1.05

    

Times of Day

     19   ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS      19  

2.01

    

Loans

     19  

2.02

    

Borrowings, Conversions and Continuations of Loans

     19  

2.03

    

Reserved

     20  

2.04

    

Reserved

     20  

2.05

    

Prepayments

     20  

2.06

    

Termination or Reduction of Commitments

     21  

2.07

    

Repayment of Loans

     21  

2.08

    

Interest

     21  

2.09

    

Fees

     22  

2.10

    

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     22  

2.11

    

Evidence of Debt

     22  

2.12

    

Payments Generally; Administrative Agent’s Clawback

     23  

2.13

    

Sharing of Payments by Lenders

     24   ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY      25  

3.01

    

Taxes

     25  

3.02

    

Illegality

     29  

3.03

    

Inability to Determine Rates

     29  

3.04

    

Increased Costs; Reserves on Eurodollar Rate Loans

     30  

3.05

    

Compensation for Losses

     31  

3.06

    

Mitigation Obligations; Replacement of Lenders

     31  

3.07

    

Survival

     32   ARTICLE IV. CONDITIONS PRECEDENT      32  

4.01

    

Conditions to Lending

     32  

4.02

    

Conditions to Assumption and Release

     34   ARTICLE V. REPRESENTATIONS AND WARRANTIES      34  

5.01

    

Existence, Qualification and Power

     34  

5.02

    

Authorization; No Contravention

     35  

5.03

    

Governmental Authorization; Other Consents

     35  

5.04

    

Binding Effect

     35  

5.05

    

Financial Statements; No Material Adverse Effect

     35  

5.06

    

Litigation

     35  

5.07

    

No Default

     36  

5.08

    

Ownership of Property; Liens

     36  

5.09

    

Environmental Compliance

     36  

5.10

    

Insurance

     36  

5.11

    

Taxes

     36  

5.12

    

ERISA Compliance

     36  

5.13

    

Subsidiaries

     37  

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

            Page  

5.14

    

Margin Regulations; Investment Company Act

     37  

5.15

    

Disclosure

     37  

5.16

    

Compliance with Laws

     38  

5.17

    

Taxpayer Identification Number

     38  

5.18

    

Intellectual Property; Licenses, Etc.

     38  

5.19

    

OFAC

     38  

5.20

    

Anti-Terrorism Laws

     38  

5.21

    

Merger Agreement Representations

     38  

5.22

    

Subsidiary Borrower

     39   ARTICLE VI. AFFIRMATIVE COVENANTS      39  

6.01

    

Financial Statements

     39  

6.02

    

Certificates; Other Information

     40  

6.03

    

Notices

     41  

6.04

    

Payment of Obligations

     41  

6.05

    

Preservation of Existence, Etc.

     42  

6.06

    

Maintenance of Properties

     42  

6.07

    

Maintenance of Insurance

     42  

6.08

    

Compliance with Laws

     42  

6.09

    

Books and Records

     42  

6.10

    

Inspection Rights

     43  

6.11

    

Use of Proceeds

     43  

6.12

    

Merger

     43   ARTICLE VII. NEGATIVE COVENANTS      43  

7.01

    

Liens

     43  

7.02

    

Indebtedness

     44  

7.03

    

Fundamental Changes

     45  

7.04

    

Dispositions

     45  

7.05

    

Change in Nature of Business

     46  

7.06

    

Transactions with Affiliates

     46  

7.07

    

Burdensome Agreements

     46  

7.08

    

Use of Proceeds

     47  

7.09

    

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity

     47  

7.10

    

Financial Covenant

     47   ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES      47  

8.01

    

Events of Default

     47  

8.02

    

Remedies Upon Event of Default

     49  

8.03

    

Application of Funds

     49   ARTICLE IX. ADMINISTRATIVE AGENT      50  

9.01

    

Appointment and Authority

     50  

9.02

    

Rights as a Lender

     50  

9.03

    

Exculpatory Provisions

     51  

9.04

    

Reliance by Administrative Agent

     51  

9.05

    

Delegation of Duties

     52  

9.06

    

Resignation of Administrative Agent

     52  

9.07

    

Non-Reliance on Administrative Agent and Other Lenders

     53  

 

ii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

            Page  

9.08

    

No Other Duties, Etc.

     53  

9.09

    

Administrative Agent May File Proofs of Claim

     53   ARTICLE X. MISCELLANEOUS      54  

10.01

    

Amendments, Etc.

     54  

10.02

    

Notices; Effectiveness; Electronic Communication

     55  

10.03

    

No Waiver; Cumulative Remedies; Enforcement

     57  

10.04

    

Expenses; Indemnity; Damage Waiver

     57  

10.05

    

Payments Set Aside

     59  

10.06

    

Successors and Assigns

     59  

10.07

    

Treatment of Certain Information; Confidentiality

     62  

10.08

    

Right of Setoff

     63  

10.09

    

Interest Rate Limitation

     64  

10.10

    

Counterparts; Integration; Effectiveness

     64  

10.11

    

Survival of Representations and Warranties

     64  

10.12

    

Severability

     65   

10.13

    

Replacement of Lenders

     65  

10.14

    

Governing Law; Jurisdiction; Etc.

     66  

10.15

    

Waiver of Jury Trial

     67  

10.16

    

No Advisory or Fiduciary Responsibility

     67  

10.17

    

Electronic Execution of Assignments and Certain Other Documents

     67  

10.18

    

USA PATRIOT ACT NOTICE

     68  

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

  

Consolidated EBITDA Add-backs

  

2.01

  

Commitments and Applicable Percentages

  

5.13

  

Material Subsidiaries

  

5.17

  

Taxpayer Identification Number

  

7.01

  

Liens

  

7.02

  

Indebtedness

  

10.02

  

Administrative Agent’s Office; Certain Addresses for Notices

  

EXHIBITS

 

   Form(s) of   

1.01

  

Assumption and Release

  

1.02

  

Guaranty

  

2.02

  

Loan Notice

  

2.11

  

Note

  

3.01

  

U.S. Tax Compliance Certificates

  

6.02

  

Compliance Certificate

  

10.06

  

Assignment and Assumption

  

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 22, 2014, among
ANALOG DEVICES, INC., a Massachusetts corporation (“ADI”), each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and CREDIT SUISSE AG, as Administrative Agent.

A. ADI has entered into an agreement and plan of merger dated as of June 9, 2014
(as the same may be amended, supplemented or otherwise modified from time to
time in accordance with the provisions hereof and thereof, the “Merger
Agreement”), with BBAC Corp., a Delaware corporation and Wholly Owned Subsidiary
of ADI (“Merger Sub”), and Hittite Microwave Corporation, a Delaware corporation
(the “Company”), pursuant to which Merger Sub has commenced a tender offer (the
“Tender Offer”) to purchase all of the outstanding common stock, par value $0.01
per share, of the Company (the “Acquisition”) on the terms and subject to the
conditions set forth in the Merger Agreement;

B. As soon as practicable following the consummation of the Tender Offer in
accordance with the terms and subject to the conditions set forth in the Merger
Agreement, Merger Sub will merge with and into the Company, with the Company
surviving as the surviving corporation and a Wholly Owned Subsidiary of ADI (the
“Merger”); and

C. In connection with the foregoing, ADI has requested that the Lenders make
Loans on the Closing Date in an aggregate principal amount up to $2,000,000,000,
the proceeds of which will be used, together with cash on hand at the Company,
to (a) pay the aggregate cash consideration for the Acquisition and the Merger
and (b) pay related fees and expenses.

Accordingly, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

 

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition” has the meaning specified in the recitals hereto.

“Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“ADI” has the meaning specified in the introductory paragraph hereto.

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as amended, modified, or supplemented,
from time to time.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
or aggregate outstanding principal amount of the Loans represented by such
Lender’s Commitment or Loans, as the case may be, at such time. The initial
Applicable Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption or other agreement
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, for any day (a) 1.00% per annum, in the case of a
Eurodollar Rate Loan, or (b) 0.00% per annum, in the case of a Base Rate Loan;
provided, however, that, if at any time prior to the Maturity Date, the Debt
Rating by either S&P or Moody’s shall be downgraded by one notch or more, then
from and after the date of such downgrade the Applicable Rate shall increase by
0.25% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Credit Suisse Securities (USA) LLC, in its capacity as sole
lead arranger and sole book manager.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit 10.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent and reasonably acceptable to the Borrower.

“Assumption and Release” means the agreement to be entered into by ADI, the
Subsidiary Borrower and the Administrative Agent pursuant to which the
Subsidiary Borrower assumes all of the Obligations and becomes the “Borrower”,
in each case for all purposes of this Agreement and the other Loan Documents,
and ADI is released as primary obligor in respect of the Obligations and ceases
to be the “Borrower”, in each case for all purposes of this Agreement and the
other Loan Documents, substantially in the form of Exhibit 1.01 hereto.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

2



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
ADI and its Subsidiaries for the fiscal year ended November 2, 2013, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of ADI and its Subsidiaries, including the
notes thereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as determined from time to time by Credit Suisse as its “prime
rate” and notified to the Borrower and (c) the Eurodollar Rate plus 1.00%. The
“prime rate” is a rate set by Credit Suisse based upon various factors including
Credit Suisse’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the Base Rate due
to a change in the “prime rate”, the Federal Funds Rate or the Eurodollar Rate
shall be effective on the effective date of such change in the “prime rate”, the
Federal Funds Rate or the Eurodollar Rate, as the case may be.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” means (a) prior to the Debt Assumption, ADI, and (b) from and after
the Debt Assumption, the Subsidiary Borrower.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an

 

3



--------------------------------------------------------------------------------

“option right”)), directly or indirectly, of 30% or more of the equity
securities of ADI entitled to vote for members of the board of directors or
equivalent governing body of ADI on a fully-diluted basis (and taking into
account all such securities that such person or group has the right to acquire
pursuant to any option right);

(b) the board of directors of ADI shall cease to consist of a majority of
Continuing Directors; or

(c) from and after the Debt Assumption, the Subsidiary Borrower shall cease to
be a Wholly Owned Subsidiary of ADI.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01 and the Loans are
funded.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. The aggregate amount of the
Commitments on the Closing Date is TWO BILLION DOLLARS ($2,000,000,000).

“Commitment Letter” means the commitment letter dated June 9, 2014, among ADI,
Credit Suisse and Credit Suisse Securities (USA) LLC.

“Company” has the meaning specified in the recitals hereto.

“Company Material Adverse Effect” means any change, event, circumstance,
development or effect (each, a “Change”) that, individually or in the aggregate
with all other Changes occurring or existing prior to the determination of a
Company Material Adverse Effect, has (i) a material adverse effect on the
business, assets, liabilities, capitalization, financial condition, or results
of operations of the Company and its Subsidiaries, taken as a whole, or (ii) the
effect of materially impairing the ability of the Company to consummate the
Transactions (as defined in the Merger Agreement); provided that, solely for
purposes of clause (i) above, none of the following, and no Change arising out
of or resulting from the following, in each case to the extent arising after the
date of the Merger Agreement, shall constitute (in and of itself) a Company
Material Adverse Effect or be taken into account in determining whether a
“Company Material Adverse Effect” has occurred or may, would or could occur
(except, in the cases of clauses (x) and (y)(A), (E) and (F), where the Company
and its Subsidiaries, taken as a whole, are disproportionately adversely
affected relative to other persons operating in the industries or markets in
which the Company and its Subsidiaries operate): (x) any Change generally
affecting (A) the industries in which the Company and its Subsidiaries operate
or (B) the economy, credit or financial or capital markets or political
conditions in the United States or elsewhere in the world where the Company and
its Subsidiaries operate, including changes in interest or exchange rates, or
(y) any Change arising out of, resulting from or attributable to (A) changes or
prospective changes in law, in applicable regulations of any Governmental
Entity, in generally accepted accounting principles or in accounting standards,
or any changes or prospective changes in the interpretation or enforcement of
any of the foregoing in the United States or elsewhere in the world where the
Company and its Subsidiaries operate, (B) the announcement or pendency of the
Merger Agreement, (C) the taking of any action by the Company or any Subsidiary
of the Company to the extent the taking of such action is expressly required by
the Merger Agreement or the failure by the Company or any of its Subsidiaries to
take any action to the extent the taking of such action

 

4



--------------------------------------------------------------------------------

is expressly prohibited by the Merger Agreement, provided in each case that the
Company shall have requested that the Parent waive the applicable provision of
the Merger Agreement and the Parent shall have refused to grant such waiver,
(D) any action, suit, claim or other investigation or proceeding made, brought
or threatened by any of the current or former stockholders of the Company (on
their own behalf or in the name of the Company) alleging that the Company Board
has breached its fiduciary duties as a result of the approval by the Company
Board of the Merger Agreement, (E) acts of war (whether or not declared),
hostilities, sabotage or terrorism, or any escalation or worsening of any such
acts of war (whether or not declared), hostilities, sabotage or terrorism in the
United States or elsewhere in the world where the Company and its Subsidiaries
operate, (F) pandemics, earthquakes, hurricanes, tornados or other natural
disasters in the United States or elsewhere in the world where the Company and
its Subsidiaries operate, (G) any decline in the market price, or change in
trading volume, of the Company Common Stock (it being understood, in each case,
that the facts or occurrences giving rise or contributing to such decline or
change may be deemed to constitute, or be taken into account in determining
whether there has been, or would reasonably be expected to be, a Company
Material Adverse Effect) or (H) any failure by the Company to meet internal,
analysts’ or other earnings estimates or financial projections or forecasts for
any period, or any changes in credit ratings and any changes in any analysts
recommendations or ratings with respect to the Company (it being understood, in
each case, that the facts or occurrences giving rise or contributing to such
failure or change may be deemed to constitute, or be taken into account in
determining whether there has been, or would reasonably be expected to be, a
Company Material Adverse Effect). For purposes of this definition, capitalized
terms used but not defined herein have the meanings assigned to them in the
Merger Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 6.02.

“Consolidated EBITDA” means, for any period, for ADI and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Charges for such period, (ii) the
provision for federal, state, local and foreign income taxes payable by ADI and
its Subsidiaries for such period, (iii) depreciation and amortization expense
for such period, (iv) non-cash stock-based compensation expense for such period,
(v) certain non-recurring expenses of ADI and its Subsidiaries incurred prior to
the Closing Date, as more fully set forth on Schedule 1.01, for such period,
(vi) non-recurring expenses (whether or not separately identified on the profit
and loss statement) of ADI and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
and (vii) non-recurring cash expenses (whether or not separately identified on
the profit and loss statement) of ADI and its Subsidiaries reducing such
Consolidated Net Income to the extent such cash expenses are not paid in such
period but will be paid in a future period (it being understood that such
non-recurring cash expenses will reduce Consolidated EBITDA only when paid)
minus (b) to the extent included in calculating such Consolidated Net
Income, all non-recurring non-cash items increasing Consolidated Net Income for
such period, all as determined in accordance with GAAP.

“Consolidated EBITDA Adjustments” means, in connection with (a) any Person
(including the Company) acquired by ADI or any of its Subsidiaries or any other
assets acquired by ADI or any of its Subsidiaries during the applicable four
fiscal quarter measurement period for purposes of Section 7.10, in each case
where there exist historical financial statements with respect thereto or ADI
provides internally prepared separate financial statements to the Administrative
Agent with respect to such Person or assets (such statements to be reasonably
acceptable to the Administrative Agent), Consolidated EBITDA shall be
calculated, without duplication, as if such Person or assets had been acquired
on the first day of such four fiscal quarter period and (b) any Person disposed
of by ADI or any of its Subsidiaries or any other assets disposed of by ADI or
any of its Subsidiaries during the applicable four fiscal quarter measurement
period for purposes of Section 7.10, in each case to the extent there exist
historical financial statements with respect to such Person or assets or ADI
provides (or, upon the request of the Administrative Agent,

 

5



--------------------------------------------------------------------------------

can reasonably provide) internally prepared separate financial statements to the
Administrative Agent with respect to such Person or assets (such statements to
be reasonably acceptable to the Administrative Agent), Consolidated EBITDA shall
be calculated, without duplication, as if such Person or assets had been
disposed of on the first day of such four fiscal quarter period.

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to ADI and its Subsidiaries on a consolidated basis, without
duplication, the sum of: (a) all obligations for borrowed money, whether current
or long-term (including the Obligations) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) all obligations (direct or contingent) arising
in respect of letters of credit, whether standby or commercial, (other than
commercial letters of credit issued in the ordinary course of business to the
extent there is no overdue reimbursement obligation in respect thereof),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);
(e) all Attributable Indebtedness; (f) all Guarantees with respect to
Indebtedness of the types specified in clauses (a) through (e) above of another
Person; and (g) all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which ADI or any
Subsidiary is a general partner or joint venturer, except to the extent that
Indebtedness is expressly made non-recourse to such Person.

“Consolidated Interest Charges” means, for any period, for ADI and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of ADI and its
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of ADI and its Subsidiaries with respect to such period under capital
leases that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter,
the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended, subject to Consolidated EBITDA Adjustments.

“Consolidated Net Income” means, for any period, for ADI and its Subsidiaries on
a consolidated basis, the net income of ADI and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period, in each case as
determined in accordance with GAAP.

“Consolidated Tangible Assets” means, at any time, the consolidated tangible
assets of ADI and its Subsidiaries, as determined in accordance with GAAP.

“Continuing Directors” means the directors of ADI on the Closing Date, and each
other director whose election by the board of directors of ADI or whose
nomination for election by the stockholders of ADI was approved by a vote of at
least a majority of the directors who were either directors of ADI on the
Closing Date or whose election or nomination for election was previously so
approved by directors who were Continuing Directors.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

6



--------------------------------------------------------------------------------

“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch, and its
successors.

“Debt Assumption” means the assumption of the Obligations hereunder by the
Subsidiary Borrower pursuant to the Assumption and Release.

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of ADI’s
non-credit-enhanced, senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder or (ii) pay to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three (3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided, that, a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interests
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefore by the Administrative Agent in a written notice
of such determination, which shall be delivered by the Administrative Agent to
the Borrower and each other Lender promptly following such determination.

 

7



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of property of any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, governmental licenses,
governmental agreements or governmental restrictions relating to pollution or
the protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of ADI or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by ADI or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the institution by the PBGC
of proceedings to terminate a Pension Plan; (e) any event or condition which

 

8



--------------------------------------------------------------------------------

constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (f) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon ADI or any ERISA Affiliate; or
(g) the determination that any Pension Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the Intercontinental Exchange Benchmark Administration Ltd. LIBOR
Rate or the successor thereto if the Intercontinental Exchange Benchmark
Administration Ltd. is no longer making a LIBOR Rate available (“LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of LIBOR as may be designated by the Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period (or, in the case of any Interest Period that is less than one month,
LIBOR for a term of one month). If such rate is not available at such time for
any reason, then the “Eurodollar Base Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Credit Suisse’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m. London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
with a term equal to one month would be offered by Credit Suisse’s London Branch
to major banks in the London interbank eurodollar market at their request at the
date and time of determination.

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve

 

9



--------------------------------------------------------------------------------

requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan and for each outstanding Base Rate Loan the interest on which is
determined by reference to the Eurodollar Rate, in each case, shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
and Irish withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that pursuant to Section 3.01, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in such Loan or
to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) received by Credit
Suisse on such day on such transactions from three Federal Funds brokers of
recognized standing selected by it.

“Fee Letter” means the fee letter dated June 9, 2014, among ADI, Credit Suisse
and Credit Suisse Securities (USA) LLC.

“Foreign Lender” means any Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

10



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing any Indebtedness or other monetary
obligation payable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other monetary obligation of any other Person, whether or not such Indebtedness
or other monetary obligation is assumed by such Person (or any right, contingent
or otherwise, of any holder of such Indebtedness to obtain any such Lien). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means, from and after its execution and delivery of the Guaranty,
ADI.

“Guaranty” means the Guaranty in favor of the Administrative Agent and the
Lenders to be executed and delivered by ADI as a condition precedent to the Debt
Assumption, substantially in the form of Exhibit 1.02 hereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

11



--------------------------------------------------------------------------------

(b) all direct or contingent obligations of such Person arising in respect of
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business) and (ii) earnouts or other earned deferred payment
obligations measured in whole or in part by events or performance occurring
after the purchase, to the extent such obligations have not yet been recorded as
liabilities on the consolidated balance sheet of the Borrower);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two or three months (or,
if agreed to by all applicable Lenders, a date less than one month) thereafter,
as selected by the Borrower in its Loan Notice; provided that:

 

12



--------------------------------------------------------------------------------

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
(other than agreements consisting of contracts with Governmental Authorities
entered into by a Person in the ordinary course of business), in each case
whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Administrative
Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article
II.

“Loan Documents” means this Agreement, each Note, the Fee Letter and, if
executed and delivered, the Assumption and Release and the Guaranty.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit 2.02.

“Loan Parties” means (a) prior to the Debt Assumption, ADI (as the Borrower),
and (b) from and after the Debt Assumption, the Subsidiary Borrower (as the
Borrower) and ADI (as the Guarantor).

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of

 

13



--------------------------------------------------------------------------------

ADI and its Subsidiaries, taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under this
Agreement or the Loan Documents taken as a whole, or the ability of the Loan
Parties, taken as a whole, to perform their obligations under this Agreement or
the Loan Documents taken as a whole; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Loan Parties of
this Agreement or the Loan Documents taken as a whole.

“Material Subsidiary” means each Subsidiary now existing or hereafter acquired
or formed, and each successor thereto, together with its Subsidiaries on a
consolidated basis, with respect to which any of the following criteria has been
met: (a) the aggregate revenue generated by such Subsidiary and its Subsidiaries
on a consolidated basis for the twelve month period ending as of the most
recently completed fiscal quarter of ADI equals or exceeds 5% of the
consolidated gross revenues of ADI and its Subsidiaries for such period, (b) the
Consolidated EBITDA attributable to such Subsidiary and its Subsidiaries on a
consolidated basis for the twelve month period ending as of the most recently
completed fiscal quarter of ADI equals or exceeds 5% of Consolidated EBITDA for
such period or (c) the aggregate book value of the assets of such Subsidiary and
its Subsidiaries on a consolidated basis as of the last day of the most recently
completed fiscal quarter of ADI equals or exceeds 5% of the book value of all of
the assets of ADI and its Subsidiaries as of the last day of such period.

“Maturity Date” means the date that is 90 days after the Closing Date; provided,
however, that if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

“Merger” has the meaning specified in the recitals hereto.

“Merger Agreement” has the meaning specified in the recitals hereto.

“Merger Agreement Representations” means the representations and warranties made
by or on behalf of the Company in the Merger Agreement as are material to the
interests of the Lenders.

“Merger Sub” has the meaning specified in the recitals hereto.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which ADI or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including ADI or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit 2.11.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now

 

14



--------------------------------------------------------------------------------

existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means the certificate or articles of incorporation and
the bylaws (or equivalent or comparable constitutive documents).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by ADI or any ERISA Affiliate and is either covered by Title IV of ERISA or is
subject to minimum funding standards under Section 412 of the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of ADI or any ERISA
Affiliate or any such Plan to which ADI or any ERISA Affiliate is required to
contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

 

15



--------------------------------------------------------------------------------

“Public Lender” has the meaning specified in Section 6.02.

“Recipient” means the Administrative Agent or any other recipient of any payment
to be made by or on account of any obligation of the Borrower hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, Lenders having Commitments or Loans
representing more than 50% of the Aggregate Commitments or Loans, as the case
may be, outstanding at such time; provided that the Commitments or Loans of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of ADI and any
other officer of ADI so designated by any of the foregoing officers in a written
notice to the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of ADI shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of ADI and such Responsible Officer shall be conclusively presumed to
have acted on behalf of ADI.

“S&P” means Standard & Poor’s Financial Services and any successor thereto.

“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Specified Representations” means the representations and warranties made by ADI
in Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.04, 5.14, 5.19 and
5.20(b).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
ADI.

“Subsidiary Borrower” means Analog Devices Technology, a company incorporated
under the laws of the Republic of Ireland and a Wholly Owned Subsidiary of ADI.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity

 

16



--------------------------------------------------------------------------------

contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tender Offer” has the meaning specified in the recitals hereto.

“Threshold Amount” means $50,000,000.

“Transactions” means, collectively, (a) the Tender Offer, (b) the Merger,
(c) the making of the Loans hereunder and use of proceeds thereof and (d) the
payment of fees and expenses incurred in connection with the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests (other
than qualifying shares required in connection with a Subsidiary organized and
domiciled outside of the United States) are at the time owned, directly or
indirectly, by ADI.

 

17



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either ADI or the Required Lenders shall so request, the
Administrative Agent, the Lenders and ADI shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and

 

18



--------------------------------------------------------------------------------

(ii) ADI shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of ADI and its Subsidiaries or to the
determination of any amount for ADI and its Subsidiaries on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that ADI is required to consolidate pursuant to FASB
Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein.

 

1.04 Rounding.

Any financial ratios required to be maintained by ADI pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Loans to ADI in Dollars on the Closing Date in an aggregate
amount not to exceed the amount of such Lender’s Commitment. Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein. Amounts paid or
prepaid in respect of Loans may not be reborrowed.

 

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice (or, in the case of a Borrowing to be made on the Closing
Date, revocable notice) to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 1:00 p.m. (i) three Business Days (or, in the case of a Eurodollar
Rate Loan requested to be made on the Closing Date, one Business Day) prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $1,000,000 or a whole

 

19



--------------------------------------------------------------------------------

multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
clause. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the conditions set
forth in Section 4.01, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Credit Suisse’s prime rate used in determining the Base Rate
promptly following the announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than three Interest Periods in effect with respect to Loans.

 

2.03 Reserved.

 

2.04 Reserved.

 

2.05 Prepayments.

The Borrower may, upon written notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) one Business Day prior to any
date of prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of
Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a

 

20



--------------------------------------------------------------------------------

whole multiple of $100,000 in excess thereof; and (iii) any prepayment of Base
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

 

2.06 Termination or Reduction of Commitments.

ADI may, upon written notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction and (ii) any such partial reduction shall be in
an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments. Any reduction
of the Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.

Each Lender’s Commitment shall automatically terminate upon the earliest of
(w) the making of Loans on the Closing Date, (x) 5:00 p.m., New York City time,
on December 8, 2014, (y) the date on which the Tender Offer lapses or is
withdrawn and (z) the date on which the Merger Agreement terminates or ADI
publicly announces its intention not to proceed with the Acquisition.

 

2.07 Repayment of Loans.

The Borrower shall repay to the Administrative Agent for the account of each
Lender on the Maturity Date the aggregate principal amount of Loans made to ADI
by such Lender outstanding on such date.

 

2.08 Interest.

(a) Subject to the provisions of clause (b) below, (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate for Eurodollar Rate Loans and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate for Base Rate Loans.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

21



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

The Borrower shall pay to the Arranger and the Administrative Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned as provided for in the Fee Letter
and, once paid, shall not be refundable for any reason whatsoever.

 

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11 Evidence of Debt.

The Loan made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loan made by the Lenders to the Borrower and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrower hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrower in addition to such accounts or records. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

 

22



--------------------------------------------------------------------------------

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. Except as otherwise specifically provided in Section 3.01, all
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day (in the
Administrative Agent’s sole discretion) and any applicable interest or fee shall
continue to accrue. Subject to the definition of “Interest Period” and “Interest
Payment Date”, if any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

23



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to borrowing set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, and to make payments pursuant to Section 10.04(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to ADI or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

The Loan Parties consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

24



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Borrower, as applicable) require the deduction or withholding of any Tax from
any such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by applicable
Law to withhold or deduct any Taxes, including United States Federal backup
withholding Taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable Law, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction of Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. (i) The Loan Parties shall, and do hereby indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
other than penalties, interest or reasonable expenses arising from the gross
negligence or willful misconduct on the part of the Recipient as determined by a
court of competent jurisdiction by final and nonappealable judgment, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The Loan Parties
shall, and do hereby indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent

 

25



--------------------------------------------------------------------------------

against any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Borrower, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (z) the Administrative Agent and the Borrower, as applicable,
against any Excluded Taxes attributable to such Lender that are payable or paid
by the Administrative Agent or the Borrower in connection with any Loan
Document, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

26



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 3.01(a) to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01(b) or
Exhibit 3.01(c), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.01(d) on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

27



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to the applicable
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority, other than any penalties, interest, or other charges attributable to
the gross negligence or willful misconduct on the part of the Recipient as
determined by a court of competent jurisdiction by final and nonappealable
judgment) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

28



--------------------------------------------------------------------------------

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or
convert all such Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case, until
the Administrative Agent revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

29



--------------------------------------------------------------------------------

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) the imposition of, or any change in the rate of, any Excluded Tax) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount), then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company would
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in clause (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

30



--------------------------------------------------------------------------------

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (but not loss of anticipated
profits or margin) incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded. A certificate of
a Lender setting forth the amount or amounts necessary to compensate such Lender
as specified in this Section and delivered to the Borrower shall be conclusive
absent manifest error.

 

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower, such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

 

31



--------------------------------------------------------------------------------

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT

 

4.01 Conditions to Lending.

The obligations of the Lenders to make Loans hereunder on the Closing Date are
subject to satisfaction of the following conditions precedent:

(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents (other than the Assumption and
Release and the Guaranty), each properly executed by a Responsible Officer of
ADI and, in the case of this Agreement, by each Lender.

(b) Opinion of Counsel. Receipt by the Administrative Agent of a favorable
opinion of legal counsel to ADI, addressed to the Administrative Agent and each
Lender, dated as of the Closing Date, and in form and substance satisfactory to
the Administrative Agent.

(c) No Material Adverse Effect. There shall not have occurred since March 31,
2014 any change, circumstance or event that has had, or would be reasonably
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

(d) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance satisfactory to the Administrative
Agent:

(i) copies of the certificate of incorporation of ADI certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
state of its incorporation and the bylaws of ADI certified by a secretary or
assistant secretary of ADI to be true and correct as of the Closing Date;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of ADI as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which ADI is a
party; and

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that ADI is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

(e) ADI Closing Certificate. Receipt by the Administrative Agent of a
certificate of ADI signed on behalf of ADI by a Responsible Officer of ADI
certifying that (i) the condition specified in Section 4.01(m) in respect of the
Specified Representations has been satisfied and (ii) to his or her knowledge,
the conditions specified in Section 4.01(c) and Section 4.01(m) in respect of
the Merger Agreement Representations have been satisfied.

 

32



--------------------------------------------------------------------------------

(f) Reserved.

(g) Fees. Receipt by the Administrative Agent, the Arranger and the Lenders of
any fees, expenses and other amounts payable by the Borrower under the
Commitment Letter and the Fee Letter on or prior to the Closing Date to the
extent such amounts are invoiced at least one Business Day prior to the Closing
Date.

(h) RESERVED.

(i) Loan Notice. The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

(j) Tender Offer and Merger Agreement. The Tender Offer shall have been
consummated prior to or simultaneously with the making of the Loans hereunder on
the Closing Date in accordance with the terms of the Merger Agreement. Neither
the Merger Agreement nor any provision of the Tender Offer shall have been
amended, waived or modified in any respect that is material and adverse to the
Lenders or the Arranger without the Arranger’s prior written consent (it being
understood that any change in the Minimum Condition (as defined in the Merger
Agreement) shall be deemed to be material and adverse to the Lenders and the
Arranger).

(k) Financial Statements. The Arranger shall have received (a) GAAP audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of each of ADI and the Company, in each case for the last
three fiscal years to have been completed at least 90 days prior to the Closing
Date, and (b) GAAP unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of each of ADI and the Company
for each subsequent fiscal quarter ended at least 45 days before the Closing
Date.

(l) “Know Your Customer” Documentation and Related Information. The Arranger
shall have received, at least five Business Days prior to the Closing Date, all
documentation and other information requested at least ten Business Days prior
to the Closing Date that is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Act.

(m) Representations. The Merger Agreement Representations and the Specified
Representations shall be true and correct in all material respects on and as of
the Closing Date after giving effect to the Transactions (or, if qualified by
materiality or material adverse effect or words of similar import, in all
respects), except that in the case of any Merger Agreement Representation or any
Specified Representation that relates to a given date or period, such
representation shall be true and correct in all material respects (or, if
qualified by materiality or material adverse effect or words of similar import,
in all respects) as of the respective date or for the respective period, as the
case may be; provided that the failure of a Merger Agreement Representation to
be true and correct will not constitute non-satisfaction of the condition set
forth in this clause (m) unless ADI (or any of its Affiliates) has the right to
terminate its obligations under the Merger Agreement or the right to elect not
to consummate the Acquisition as a result of a breach of such representations in
the Merger Agreement.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied

 

33



--------------------------------------------------------------------------------

with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

4.02 Conditions to Assumption and Release.

The effectiveness of the Assumption and Release shall be subject to satisfaction
of the following conditions precedent:

(a) no Default or Event of Default exists or would result from the consummation
of the transactions contemplated thereby;

(b) the Administrative Agent shall have received a certificate signed by a
Responsible Officer of each of ADI and the Subsidiary Borrower certifying as to
satisfaction of the condition set forth in clause (a) above;

(c) ADI and the Administrative Agent shall have executed and delivered the
Guaranty;

(d) the Administrative Agent shall have received a favorable opinion of legal
counsel to ADI and the Subsidiary Borrower, addressed to the Administrative
Agent and each Lender, dated as of the date thereof, and in form and substance
satisfactory to the Administrative Agent; and

(e) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent:

(i) a copy of the certificate of incorporation, memorandum and articles of
association of the Subsidiary Borrower, certified by a Responsible Officer of
the Subsidiary Borrower to be true and correct as of the date thereof; and

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of a Responsible Officer of the Subsidiary Borrower as
the Administrative Agent may require evidencing the identity, authority and
capacity of Responsible Officers thereof authorized to act as Responsible
Officers in connection with the Assumption and Release.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

ADI represents and warrants to the Administrative Agent and the Lenders that:

 

5.01 Existence, Qualification and Power.

ADI (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business in which it is currently engaged and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and,

 

34



--------------------------------------------------------------------------------

as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.

 

5.02 Authorization; No Contravention.

The execution, delivery and performance by ADI of each Loan Document (a) have
been duly authorized by all necessary corporate or other organizational action
and (b) do not and will not (i) contravene the terms of any of ADI’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (A) any material Contractual Obligation to which ADI is a party or
affecting ADI or the properties of ADI or any of its Subsidiaries or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (iii) violate any Law.

 

5.03 Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, ADI of this Agreement or any other Loan Document.

 

5.04 Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by ADI. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a valid and
binding obligation of ADI, enforceable against ADI in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP,
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of ADI and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of ADI and its Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

 

5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of ADI, threatened or contemplated, at law, in equity, in arbitration
or before any Governmental Authority, by or against ADI or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

5.07 No Default.

Neither ADI nor any Subsidiary thereof is in default under or with respect to
any Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08 Ownership of Property; Liens.

ADI and each of its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of ADI and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.

 

5.09 Environmental Compliance.

(a) There exists no claim alleging potential liability or responsibility under
applicable Environmental Law with respect to ADI’s or any of its Subsidiaries’
respective businesses, operations and properties and (b) there exists no
violation of any applicable Environmental Law, in each case to the extent such
liability, responsibility or violation would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.10 Insurance.

The properties of ADI and its Subsidiaries are insured with insurance companies
not Affiliates of ADI (and, to ADI’s knowledge, such insurance companies are
financially sound and reputable), in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where ADI or the
applicable Subsidiary operates.

 

5.11 Taxes.

ADI and its Subsidiaries have (a) filed all federal, state and other material
tax returns and reports required to be filed, and (b) paid all federal, state
and other material taxes, assessments, fees and other governmental charges
levied or imposed upon them or their properties, income or assets otherwise due
and payable, except those which are (i) being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (ii) would not reasonably be
expected to have a Material Adverse Effect. There is no proposed written tax
assessment against ADI or any Subsidiary that has been delivered to ADI or such
Subsidiary that would, if made, have a Material Adverse Effect.

 

5.12 ERISA Compliance.

Except as would not reasonably be expected to have a Material Adverse Effect:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state laws. Each Pension Plan
that is intended to be a qualified plan

 

36



--------------------------------------------------------------------------------

under Section 401(a) of the Code has received a favorable determination or
opinion letter from the Internal Revenue Service to the effect that the form of
such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code or an application for such a
letter is currently being processed by the Service. To the best knowledge of
ADI, nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.

(b) There are no pending or, to the best knowledge of ADI, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan.

(c) (i) No ERISA Event has occurred and neither ADI nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) ADI and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is sixty percent (60%) or higher and neither ADI nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below sixty
percent (60%) as of the most recent valuation date; (iv) neither ADI nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither ADI nor any ERISA Affiliate has engaged in a
transaction that is reasonably likely to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

5.13 Subsidiaries.

Set forth on Schedule 5.13 is a complete and accurate list of each Material
Subsidiary of ADI, together with jurisdiction of organization, as of the date of
this Agreement.

 

5.14 Margin Regulations; Investment Company Act.

(a) ADI is not engaged and does not intend to engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB) in violation of
Regulation U, or extending credit for the purpose of purchasing or carrying
margin stock.

(b) None of ADI or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15 Disclosure.

No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of ADI to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains, as of the date of such report, financial statement,
certificate or other information, any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the

 

37



--------------------------------------------------------------------------------

light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, ADI represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.16 Compliance with Laws.

ADI and each of its Subsidiaries is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

5.17 Taxpayer Identification Number.

The true and correct U.S. taxpayer identification number of the ADI is set forth
on Schedule 5.17.

 

5.18 Intellectual Property; Licenses, Etc.

Unless failure to do so would not reasonably be expected to result in a Material
Adverse Effect, (a) ADI and its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses as
currently engaged, without conflict with the rights of any other Person and
(b) no slogan or other advertising device, product, process, method, substance,
part or other material now employed, or now contemplated to be employed, by ADI
or any Subsidiary infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to ADI’s knowledge,
threatened which either individually, or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

5.19 OFAC.

Neither ADI nor any Subsidiary (i) is currently the subject of any Sanctions, or
(ii) is located, organized or residing in any Designated Jurisdiction. No Loan,
nor the proceeds from any Loan, will be used by ADI, directly or indirectly, to
lend, contribute, provide or will otherwise be made available to fund any
activity or business in any Designated Jurisdiction or, to the knowledge of ADI,
to fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or, to the
knowledge of ADI, in any other manner that will result in any violation by any
Person (including any Lender, any Arranger or the Administrative Agent) of
Sanctions.

 

5.20 Anti-Terrorism Laws.

Neither ADI nor any of its Subsidiaries is in violation of (a) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (b) the Act, in each case, where such violation,
either individually or in the aggregate would reasonably be expected to result
in a Material Adverse Effect.

 

5.21 Merger Agreement Representations.

The Merger Agreement Representations are true and correct in all material
respects on and as of the date hereof (or, if qualified by materiality or
material adverse effect or words of similar import, in all

 

38



--------------------------------------------------------------------------------

respects), except that in the case of any Merger Agreement Representation that
relates to a given date or period, such representation is or was true and
correct in all material respects (or, if qualified by materiality or material
adverse effect or words of similar import, in all respects) as of the respective
date or for the respective period, as the case may be.

 

5.22 Subsidiary Borrower.

The Subsidiary Borrower (a) is, and will remain, a resident of Bermuda for all
Tax purposes and (b) is not, and will not become, a resident of Ireland for any
Tax purpose.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, ADI shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each Subsidiary to:

 

6.01 Financial Statements.

Deliver to the Administrative Agent (for delivery to each Lender), in form and
detail satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of ADI, a consolidated balance sheet of ADI and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of ADI, a consolidated
balance sheet of ADI and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of ADI’s fiscal year then ended, and the related
consolidated statement of cash flows for the portion of ADI’s fiscal year then
ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of ADI as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of ADI and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(b), ADI shall not be separately required to furnish such
information under clause (a) or (b) above.

 

39



--------------------------------------------------------------------------------

6.02 Certificates; Other Information.

Deliver to the Administrative Agent (for delivery to each Lender), in form and
detail satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
ADI;

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of ADI, and copies of all annual, regular, periodic and special reports and
registration statements which ADI may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent and each Lender
pursuant hereto;

(c) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of ADI or any of its Subsidiaries
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Administrative Agent and each
Lender pursuant to Section 6.01 or any other clause of this Section 6.02;

(d) promptly, and in any event within five Business Days after receipt thereof
by ADI or any of its Subsidiaries, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of ADI
or any of its Subsidiaries; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of ADI or any of its Subsidiaries, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which ADI
posts such documents, or provides a link thereto on ADI’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on ADI’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) ADI shall deliver paper copies of such documents to
the Administrative Agent or any Lender that requests ADI to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) ADI shall notify the Administrative
Agent (by facsimile or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by ADI with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

ADI hereby acknowledges that (a) the Administrative Agent and/or the Arranger
may, but shall not be obligated to, make available to the Lenders materials
and/or information provided by or on behalf of ADI hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks, Debt
Domain, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the

 

40



--------------------------------------------------------------------------------

Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to ADI or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. ADI hereby agrees that (w) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” ADI shall be deemed to have authorized the Administrative Agent, the
Arranger and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to ADI or its securities for purposes of United States federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable for posting on a portion of the Platform designated “Public Side
Information.” Notwithstanding the foregoing, ADI shall not be under any
obligation to mark any Borrower Materials “PUBLIC”.

 

6.03 Notices.

Promptly notify the Administrative Agent (for delivery to each Lender):

(a) of the occurrence of any Default of which a Responsible Officer of a Loan
Party has knowledge;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (to the extent any of the following in this
clause (b) has resulted or would reasonably be expected to result in a Material
Adverse Effect) (i) breach or non-performance of, or any default under, a
Contractual Obligation of ADI or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between ADI or any Subsidiary and any
Governmental Authority; (iii) the commencement of, or any material development
in, any litigation or proceeding affecting ADI or any Subsidiary, including
pursuant to any applicable Environmental Laws; or (iv) the occurrence of any
ERISA Event;

(c) [Reserved];

(d) of any material change in accounting policies or financial reporting
practices by ADI or any Subsidiary; and

(e) of any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of ADI setting forth details
of the occurrence referred to therein and stating what action ADI has taken and
proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04 Payment of Obligations.

Pay and discharge as the same shall become due and payable, (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets; and (b) all lawful claims which, if unpaid, would by law
become a Lien upon its property (other than Liens permitted by Section 7.01(c)),

 

41



--------------------------------------------------------------------------------

except in each case (i) to the extent that the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by ADI or such Subsidiary, or
(ii) where any failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.03 or Section 7.04 and except in the
case of Subsidiaries (other than Material Subsidiaries) where the failure to do
so would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered copyrights, patents, trademarks, trade names and
service marks, the non-preservation of which would have or be reasonably
expected to have a Material Adverse Effect.

 

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted; (b) make all necessary repairs thereto and
renewals and replacements thereof except, in each of clause (a) and (b) above,
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect and (c) use the reasonable standard of care typical in the
industry in the operation and maintenance of its facilities.

 

6.07 Maintenance of Insurance.

Maintain insurance with insurance companies (and, to ADI’s knowledge, with such
insurance companies that are financially sound and reputable) with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.

 

6.08 Compliance with Laws.

Comply in all respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith would not
reasonably be expected to have a Material Adverse Effect.

 

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of ADI and
its Subsidiaries and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over ADI or any Subsidiary, as the case may be.

 

42



--------------------------------------------------------------------------------

6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to ADI; provided, however, that unless an Event of Default shall have occurred
and be continuing, the Administrative Agent shall not (whether at its own
request or at the request of a Lender) exercise such rights more than one time
in any calendar year, and provided further, that when an Event of Default exists
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of ADI at any time during normal business hours and without advance
notice.

 

6.11 Use of Proceeds.

Use the proceeds of the Loans only for the purposes described in the recitals
hereto.

 

6.12 Merger.

Cause the Merger to be consummated as promptly as practicable following Merger
Sub’s initial purchase of Equity Interests of the Company pursuant to the Tender
Offer.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied:

 

7.01 Liens.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens pursuant to any Loan Document and Liens existing on the Closing Date
as set forth on Schedule 7.01 and any renewals or extensions thereof; provided
that (i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased and (iii) the direct or any contingent
obligor with respect thereto is not changed.

(b) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

43



--------------------------------------------------------------------------------

(d) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(e) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business, including deposits securing reimbursement
obligations under commercial letters of credit that do not constitute
Indebtedness;

(f) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(g) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h) or securing appeal or other surety bonds
related to such judgments;

(h) precautionary UCC filings in respect of operating leases;

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of ADI or ADI and its Subsidiaries taken as a whole or (ii) secure any
Indebtedness;

(j) Liens securing Swap Contracts permitted under Section 7.02(e);

(k) Liens in favor of a lessor under any lease entered into by ADI or any
Subsidiary in the ordinary course of business but only with respect to the
assets so leased;

(l) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(m) Liens on assets of any entity acquired by ADI or any of its Subsidiaries in
a transaction permitted under this Agreement; provided that (i) such Liens are
in existence on the date of such acquisition and not created in anticipation
thereof and (ii) such Liens are released within 180 days of the consummation of
such acquisition; and

(n) Liens securing Indebtedness of ADI and its Subsidiaries (in addition to
Sections 7.01(l) and (m) above) in an aggregate principal amount not to exceed,
at any one time, the greater of (i) $250,000,000 or (ii) 5% of Consolidated
Tangible Assets.

 

7.02 Indebtedness.

ADI will not permit its Subsidiaries to, directly or indirectly, create, assume
or incur any Indebtedness except for the following:

(a) Indebtedness created under the Loan Documents;

 

44



--------------------------------------------------------------------------------

(b) Indebtedness existing on the Closing Date as set forth on Schedule 7.02 and
extensions, renewals and replacements of any such Indebtedness in a principal
amount not in excess of that outstanding as of the date hereof plus amounts
equal to a reasonable premium or other reasonable amounts paid and fees and
expenses reasonably incurred in connection with such financing;

(c) Indebtedness of any Subsidiary to ADI or any other Subsidiary;

(d) guarantees by any Subsidiary of Indebtedness of any other Subsidiary
permitted hereunder;

(e) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that such obligations are (or were) entered
into by such Subsidiary in the ordinary course of business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Subsidiary, or
changes in the value of securities issued by such Subsidiary, and not for
purposes of speculation or taking a “market view”;

(f) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets in an aggregate amount
not to exceed, at any one time, $150,000,000; and

(g) other Indebtedness in an aggregate principal amount not to exceed, at any
one time outstanding, the greater of (i) $150,000,000 or (ii) 5% of Consolidated
Tangible Assets.

 

7.03 Fundamental Changes.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
merge, dissolve, liquidate or consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom:

(a) ADI may merge with another Person; provided that ADI is the continuing or
surviving Person; and

(b) any Subsidiary may merge, consolidate, liquidate or dissolve if such merger,
consolidation, liquidation or dissolution does not cause or is not reasonably
expected to cause a Material Adverse Effect.

 

7.04 Dispositions.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
make any Disposition or enter into any agreement to make any Disposition,
except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

45



--------------------------------------------------------------------------------

(d) Dispositions of property from ADI to a Subsidiary or from a Subsidiary to
ADI or another Subsidiary; and

(e) Dispositions by ADI and its Subsidiaries not otherwise permitted under this
Section 7.04; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition, (ii) such Disposition shall
be for fair market value and (iii) the aggregate book value of all property
disposed of in reliance on this clause (e) shall not exceed 30% of the
consolidated total assets of ADI and its Subsidiaries, as determined in
accordance with GAAP (measured as of the applicable date of the financial
information most recently delivered to the Administrative Agent pursuant to
Section 6.01(a)).

 

7.05 Change in Nature of Business.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
engage in any material line of business substantially different from those lines
of business conducted by ADI and its Subsidiaries on the date hereof or any
business substantially related or incidental thereto.

 

7.06 Transactions with Affiliates.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
enter into any transaction of any kind with any Affiliate of ADI, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to ADI or such Subsidiary as would be obtainable by
ADI or such Subsidiary at the time in a comparable arm’s length transaction with
a Person other than an Affiliate, except for:

(a) the payment of fees, expenses and compensation to officers and directors of
ADI or any of its Subsidiaries and customary indemnification agreements with
officers and directors of ADI or any of its Subsidiaries entered into by ADI or
any of its Subsidiaries;

(b) transactions between ADI and one or more of its Wholly Owned Subsidiaries or
among one or more Wholly Owned Subsidiaries of ADI;

(c) dividends and distributions to shareholders and equityholders; and

(d) transactions otherwise expressly permitted by this Agreement.

 

7.07 Burdensome Agreements.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of (i) any Subsidiary to pay any Indebtedness or other
obligation owed to ADI, (ii) any Subsidiary to make loans or advances to ADI,
(iii) any Subsidiary to transfer any of its property to ADI, (iv) any Subsidiary
to make dividends or distributions to its parent, or (v) ADI or any Subsidiary
to pledge its property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, (b) requires the grant
of any security for any obligation if such property is given as security for the
Obligations, except (in respect of any of the matters referred to in clauses
(a) or (b) above) pursuant to (A) this Agreement and the other Loan Documents,
(B) any document or instrument governing Indebtedness (1) incurred pursuant to
Section 7.02 or (2) otherwise permitted under this Agreement, (C) customary
restrictions and

 

46



--------------------------------------------------------------------------------

conditions contained in any agreement relating to the sale of any property
permitted under Section 7.04 pending the consummation of such sale or
(D) customary restrictions in organization documents of any Subsidiary that is
not Wholly Owned, or (c) encumbers or restricts the ability of ADI to remain an
obligor under the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof.

 

7.08 Use of Proceeds.

ADI shall not, nor shall it permit any Subsidiary to, directly or indirectly,
use the proceeds of the Loans, whether directly or indirectly, except in
accordance with Section 6.11 and in no event shall any Loans, whether
immediately, incidentally or ultimately, be used to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such, in each case, to the extent such
action would violate Regulation U.

 

7.09 Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.

No Loan Party shall directly or indirectly:

(a) amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders;

(b) change its fiscal year; or

(c) without providing prior written notice to the Administrative Agent, change
its name, state of formation or form of organization.

 

7.10 Financial Covenant.

ADI shall not permit the Consolidated Leverage Ratio, as at the end of any
fiscal quarter of ADI, to be greater than 3.0 to 1.0.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. A Loan Party fails to pay (i) when and as required to be paid
herein any amount of principal of any Loan, (ii) within five days after the same
becomes due, any interest on any Loan, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

(b) Specific Covenants. A Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10
or 6.11 or Article VII; or

(c) Other Defaults. A Loan Party fails to perform or observe any other covenant
or agreement (not specified in clause (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days; or

 

47



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation or warranty made or
deemed made by or on behalf of a Loan Party herein, in any other Loan Document,
or in any document delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or

(e) Cross-Default. (i) ADI or any Subsidiary (A) fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Credit Event Upon Merger Termination
Event or any Additional Termination Event (in each case as so defined under such
Swap Contract) as to which ADI or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by ADI or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. A Loan Party or any of its Material
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) A Loan Party or any Material
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against ADI or any Subsidiary (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) and there is a period of 30 consecutive days during which such
judgment is not satisfied or discharged or a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

48



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or would reasonably be expected to result in liability of ADI under
Title IV of ERISA to the Pension Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) ADI or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or ADI or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document; or

(k) Change of Control. There occurs any Change of Control.

 

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to a Loan Party under Debtor Relief Laws, the
obligation of each Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties, and without further act of the
Administrative Agent or any Lender.

 

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

49



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Credit Suisse to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions (including, for the
avoidance of doubt, the entry into each of the Assumption and Release and the
Guaranty) on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Loan Parties shall not have rights as third party beneficiaries of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.02 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with a Loan Party or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

50



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents or the other documents
executed or delivered in connection therewith that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including, for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable to any Lender for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by a Loan Party or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The

 

51



--------------------------------------------------------------------------------

Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document or the other
documents executed or delivered in connection therewith by or through any one or
more sub-agents appointed by the Administrative Agent. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and ADI. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right (with the consent of ADI not to be
unreasonably withheld), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders and
ADI) (the “Resignation Effective Date”), then the retiring Administrative Agent
may (but shall not be obligated to) on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above (with
the consent of ADI not to be unreasonably withheld); provided that if the
Administrative Agent shall notify ADI and the Lenders that no qualifying Person
has accepted such appointment, then, whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law by notice in writing to ADI and such
Person remove such Person as the Administrative Agent and, in consultation with
ADI, appoint a successor. If no such successor shall have been appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders and
ADI) (the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and

 

52



--------------------------------------------------------------------------------

obligations hereunder and under the other Loan Documents and (2) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by ADI to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between ADI
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to a Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on a Loan Party) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

 

53



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc.

Subject to Section 10.10, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any Default or a mandatory reduction in Commitments,
if any, is not considered an extension or increase in Commitments of any
Lender);

(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) without the written consent of each Lender entitled to receive such
payment;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iv) of the final proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment of
principal, interest, fees or other amounts; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

(iv) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

54



--------------------------------------------------------------------------------

(v) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

(vi) release the Guarantor from the Guaranty without the written consent of each
Lender; or

(b) unless also signed by the Administrative Agent, affect the rights or duties
of the Administrative Agent under this Agreement or any other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, and (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein.

 

10.02   Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to ADI, the Subsidiary Borrower or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

(ii) if to any Lender, to the address, facsimile number, electronic mail address
or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the

 

55



--------------------------------------------------------------------------------

foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or a Loan Party may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of a Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each Loan Party and the Administrative Agent may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

 

56



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03   No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties shall be vested exclusively in,
and all actions and proceedings at law in connection with such enforcement shall
be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.08 (subject to the terms of Section 2.13), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

10.04   Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) after and during
the continuation of an Event of Default, all out-of-pocket expenses incurred by
the Administrative Agent or any Lender in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans (including, with respect to clause (ii), the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender).

 

 

57



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by ADI or any of its Subsidiaries, or any
Environmental Liability related in any way to ADI or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by the Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction, or (z) arise out of,
or in connection with, any investigation, litigation, proceeding or claim that
does not involve an act or omission by ADI or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than claims against
Credit Suisse or Credit Suisse Securities (USA) LLC in fulfilling such party’s
role as an agent or Arranger in respect of this Agreement). Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages or
liabilities arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that, such unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this clause (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document

 

58



--------------------------------------------------------------------------------

or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnitee referred to in clause (B) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05   Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, and to the extent permitted by applicable Law, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06   Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except for the assignment
and delegation by ADI to the Subsidiary Borrower made pursuant to and in
accordance with the terms and conditions of the Assumption and Release, neither
the Borrower nor any other Loan Party may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of clause (b) of this Section, (ii) by way of
participation in accordance with the provisions of clause (d) of this Section,
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of clause (f) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in clause (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

59



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section, the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii) [Reserved.]

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent, in the case of an assignment of a
funded Loan, not to be unreasonably withheld or delayed (and deemed to have been
given if the Borrower has not objected to a written request for consent within
ten Business Days of receipt thereof)) shall be required unless, in the case of
an assignment of a funded Loan, (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive or
reduce such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and all applicable tax forms.

 

60



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to a natural Person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders and the
principal amounts (and stated interest) of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, an Administrative Questionnaire completed in
respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b) above (if applicable), the written consent of the Administrative Agent and,
if required, the Borrower to such assignment, and any applicable tax forms, the
Administrative Agent shall (i) accept such Assignment and Assumption and
(ii) promptly record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this clause (c).

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) without regard to the existence of any
participation.

 

61



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 10.01(a) that affects such Participant. Subject to clause (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05, provided that such Participant
(A) agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it
were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive with respect to the
participation sold to such Participant. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

10.07   Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of

 

62



--------------------------------------------------------------------------------

the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (in
which case, the Administrative Agent or such Lender shall use its reasonable
efforts, to the extent permitted by law, to notify ADI prior to such disclosure
so that ADI may seek, at ADI’s sole expense, a protective order or other
appropriate remedy), (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to ADI and its obligations, (g) with the
consent of ADI, (h) any rating agency in connection with rating ADI or its
Subsidiaries or the credit facilities provided hereunder or the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder or any management, administration or settlement service
providers to the lending industry, or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates, other than as a result of a breach of this
Section, on a nonconfidential basis from a source other than ADI.

For purposes of this Section, “Information” means all information received from
ADI or any Subsidiary relating to ADI or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by ADI or any Subsidiary. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning ADI or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States federal and state securities Laws.

 

10.08   Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender or any such Affiliate to or for the credit or
the account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided, that, in the event that any Defaulting
Lender shall exercise any such right of setoff, the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to

 

63



--------------------------------------------------------------------------------

which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Each Lender agrees
to notify ADI and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09   Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10   Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Notwithstanding anything to the contrary herein or in the Fee Letter,
(x) the rights of the Arranger under Section 3 of the Fee Letter shall survive
the effectiveness of this Agreement and (y) ADI agrees to consent to any
amendment hereto (which amendment may be effected by the Arranger and ADI
without the consent of any Lender) proposed by the Arranger and reasonably
necessary to give effect to the provisions thereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11   Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

64



--------------------------------------------------------------------------------

10.12   Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

10.13   Replacement of Lenders.

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 or (iii) any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans pursuant to this
Section 10.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

65



--------------------------------------------------------------------------------

10.14   Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

66



--------------------------------------------------------------------------------

10.15   Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.16   No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent and the Arranger, are arm’s-length commercial
transactions between it and its Affiliates, on the one hand, and the
Administrative Agent and the Arranger, on the other hand, (B) each Loan Party
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger are and have been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
have not been, are not, and will not be acting as an advisor, agent or fiduciary
for it or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arranger has any obligation to it or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their Affiliates, and neither the
Administrative Agent nor the Arranger has any obligation to disclose any of such
interests to the Loan Parties or their Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby. This Agreement does not affect
any of the rights or obligations of the Loan Parties under that certain
engagement letter, dated March 17, 2014, by and between ADI and Credit Suisse
Securities (USA) LLC.

 

10.17   Electronic Execution of Assignments and Certain Other Documents.

The words “execution,” “signed,” “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

67



--------------------------------------------------------------------------------

10.18   USA PATRIOT ACT NOTICE.

Each Lender that is subject to the Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the Act. Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

[remainder of page intentionally left blank]

 

68



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWER:

 

ANALOG DEVICES, INC.,

 

a Massachusetts corporation

  by  

/s/ David A. Zinsner

  Name:   David A. Zinsner   Title:  

Vice President, Finance and

Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE

AGENT and LENDER:

   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

by  

/s/ Michael Spaight

Name:   Michael Spaight Title:   Authorized Signatory

 

by  

/s/ Lingzi Huang

Name:   Lingzi Huang Title:   Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE 1.01

Consolidated EBITDA Add-backs

Amount: $18.5 million, consisting of:

First Quarter of Fiscal 2014 charges as follows:

$2.7 million: Reduction of Overhead Infrastructure Costs

Fourth Quarter of Fiscal 2013 charges as follows:

$15.8 million: Reduction of Overhead Infrastructure Costs



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender

   Commitment      Applicable Percentage  

Credit Suisse AG, Cayman Islands Branch

   $ 2,000,000,000         100 % 



--------------------------------------------------------------------------------

SCHEDULE 5.13

Material Subsidiaries

 

Subsidiary Name

       

Jurisdiction of Organization

Analog Devices Coöperatief, U.A.       Netherlands Analog Devices International
      Ireland Analog Devices Technology       Ireland Analog Devices LLC      
Delaware, USA Hittite Microwave Corporation       Delaware, USA



--------------------------------------------------------------------------------

SCHEDULE 5.17

Taxpayer Identification Number

TIN: 04-2348234



--------------------------------------------------------------------------------

SCHEDULE 7.01

Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 7.02

Indebtedness

On June 9, 2011, a merger subsidiary of the Borrower acquired privately-held
Lyric Semiconductor, Inc. (Lyric). The acquisition agreement includes a
contingent consideration arrangement requiring cash payments of up to $13.8
million to former equity holders of Lyric upon the achievement of certain
technological and product development milestones payable during the period from
June 2011 through June 2016. As of May 3, 2014, $9.0 million has been paid. The
acquisition agreement also requires the payment of royalties to the former
equity holders of Lyric on revenue recognized from the sale of Lyric products
and licenses through the earlier of 20 years or the accrual of a maximum of
$25.0 million. Royalty payments to Lyric employees require post-acquisition
services to be rendered. As of May 3, 2014, no royalty payments have been made.



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

1. Address for ADI:

Analog Devices, Inc.

One Technology Way

Norwood, Massachusetts 02062

Attention:    William A. Martin, Vice President, Mergers & Acquisitions and
Treasurer Telephone:    (781) 461-4033 Facsimile:    (781) 461-3491 E-mail:   
bill.martin@analog.com Website:    www.analog.com

2. Address for the Subsidiary Borrower:

Analog Devices Technology

One Technology Way

Norwood, Massachusetts 02062

Attention:    William A. Martin, Vice President, Mergers & Acquisitions and
Treasurer Telephone:    (781) 461-4033 Facsimile:    (781) 461-3491 E-mail:   
bill.martin@analog.com Website:    www.analog.com

3. Address and Wiring Instructions for Administrative Agent:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

Attention:    Agency Manager Telephone:    (919) 994-6369 Facsimile:    (212)
322-2291 Email:    agency.loanops@credit-suisse.com

Wiring instructions:

The Bank of New York Mellon

ABA# 021-000-018

Account Name: CS Agency Cayman Account

Account # 8900492627



--------------------------------------------------------------------------------

EXHIBIT 1.01

[FORM OF]

ASSUMPTION AND RELEASE

[See attached]



--------------------------------------------------------------------------------

ASSUMPTION AND RELEASE dated as of [—], 20[—] (this “Agreement”), by and among
ANALOG DEVICES, INC., a Massachusetts corporation (“ADI”), CREDIT SUISSE AG, as
administrative agent (in such capacity, the “Administrative Agent”) and ANALOG
DEVICES TECHNOLOGY, a company incorporated under the laws of the Republic of
Ireland and a Wholly Owned Subsidiary of ADI (the “Subsidiary Borrower”).

Reference is made to the Credit Agreement dated as of July 22, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ADI, the lenders from time to time party
thereto (the “Lenders”) and the Administrative Agent. Capitalized terms used in
this Agreement and not otherwise defined herein have the meanings set forth in
the Credit Agreement.

A. As of the date hereof, ADI is the primary obligor in respect of all of the
Obligations, and the “Borrower”, for all purposes of the Credit Agreement and
the other Loan Documents.

B. In consideration for the direct or indirect transfer by ADI of certain assets
to the Subsidiary Borrower, the Subsidiary Borrower has agreed to assume all of
ADI’s Obligations under the Credit Agreement and the other Loan Documents and,
in connection therewith, to become the “Borrower” for all purposes of the Credit
Agreement and the other Loan Documents (such assumption being the Debt
Assumption referred to in the Credit Agreement).

C. Pursuant to the Credit Agreement, the Lenders have authorized the
Administrative Agent, on behalf of itself and the Lenders, to enter into this
Agreement to release ADI as the primary obligor in respect of all of the
Obligations, and as “Borrower”, for all purposes of the Credit Agreement and the
other Loan Documents, and to substitute the Subsidiary Borrower therefor.

Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

Assumption. The Subsidiary Borrower hereby assumes, and shall be primarily
liable for, all of the Obligations under the Credit Agreement and the other Loan
Documents, including without limitation the obligation to pay all sums due or to
become due or owing under the Loan Documents. In accordance with and pursuant to
the definition of the term “Borrower” in Section 1.01 of the Credit Agreement,
by its signature below, the Subsidiary Borrower hereby becomes the “Borrower”
under the Credit Agreement and the other Loan Documents with the same force and
effect as if it had executed the Credit Agreement and the other Loan Documents
to which the Borrower is a party as the “Borrower” on the Closing Date. The
Subsidiary Borrower hereby agrees to and shall be bound by all the terms and
provisions of the Credit Agreement and the other Loan Documents applicable to it
as the Borrower thereunder.



--------------------------------------------------------------------------------

Acceptance and Release. The Administrative Agent, on behalf of itself and the
Lenders, hereby accepts the assumption by the Subsidiary Borrower provided for
in Section 1 above and hereby releases ADI from all liability as principal
obligor for the payment of the Obligations under the Credit Agreement and the
other Loan Documents. For the avoidance of doubt, the release of ADI pursuant to
this Section 2 shall in no way affect the validity or enforceability of ADI’s
Guarantee of the Obligations pursuant to the Guaranty.

Representatives and Warranties. The Subsidiary Borrower represents and warrants
to the Administrative Agent and the Lenders that:

The Subsidiary Borrower is duly incorporated and validly existing under the Laws
of the Republic of Ireland.

The Subsidiary Borrower has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to execute,
deliver and perform its obligations under this Agreement (and to perform its
obligations under the Credit Agreement and the other Loan Documents).

The execution, delivery and performance by the Subsidiary Borrower of this
Agreement (and the performance by it of its obligations under the Credit
Agreement and the other Loan Documents) have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
contravene the terms of any of the Subsidiary Borrower’s Organization Documents.

This Agreement, the Credit Agreement and the other Loan Documents constitute
valid and binding obligations of the Subsidiary Borrower, enforceable against
the Subsidiary Borrower in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

Conditions to Effectiveness. This effectiveness of this Agreement is subject to
satisfaction of the following conditions precedent:

no Default or Event of Default exists or would result from the consummation of
the transactions contemplated hereby;

the Administrative Agent shall have received a certificate signed by a
Responsible Officer of each of ADI and the Subsidiary Borrower certifying as to
satisfaction of the condition set forth in clause (a) above;

ADI and the Administrative Agent shall have executed and delivered the Guaranty;

the Administrative Agent shall have received a favorable opinion of legal
counsel to ADI and the Subsidiary Borrower, addressed to the Administrative
Agent and each Lender, dated as of the date hereof, and in form and substance
satisfactory to the Administrative Agent; and



--------------------------------------------------------------------------------

the Administrative Agent shall have received, in form and substance satisfactory
to the Administrative Agent:

a copy of the certificate of incorporation, memorandum and articles of
association of the Subsidiary Borrower, certified by a Responsible Officer of
the Subsidiary Borrower to be true and correct as of the date hereof; and

such certificates of resolutions or other action, incumbency certificates and/or
other certificates of a Responsible Officer of the Subsidiary Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of Responsible Officers thereof authorized to act as Responsible Officers in
connection with this Agreement.

Further Assurances. The parties hereto covenant and agree that they will
execute, deliver and acknowledge from time to time at the request of any party,
and without further consideration, all such further instruments of assignment
and/or assumption as may be required in order to give effect to the transactions
described herein.

Notices. All notices and other communications hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement.

Successors and Assigns. Whenever in this Agreement any party is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party; and all promises and agreements by or on behalf of ADI, the
Administrative Agent or the Subsidiary Borrower that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
permitted assigns.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

Execution in Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Effect of this Agreement. Except as expressly modified hereby, the Credit
Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed and delivered as of the date first written above.

 

ADI: ANALOG DEVICES, INC., By:  

 

Name:   Title   ADMINISTRATIVE AGENT: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
By:  

 

Name:   Title   By:  

 

Name:   Title   SUBSIDIARY BORROWER: ANALOG DEVICES TECHNOLOGY, By:  

 

Name:   Title  



--------------------------------------------------------------------------------

EXHIBIT 1.02

[FORM OF]

GUARANTY

[See attached]



--------------------------------------------------------------------------------

GUARANTY dated as of [—], 20[—] (this “Agreement”), made by ANALOG DEVICES,
INC., a Massachusetts corporation (“ADI” or the “Guarantor”), in favor of the
Administrative Agent and the Lenders (each as defined below).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of July 22, 2014 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ADI, the lenders from time to time party
thereto (the “Lenders”) and Credit Suisse AG, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used in this Agreement
and not otherwise defined herein have the meanings set forth in the Credit
Agreement.

A. The Lenders have agreed that the Subsidiary Borrower may assume the
Obligations of ADI under the Loan Documents, and become the “Borrower” for all
purposes of the Loan Documents, pursuant to the execution and delivery by the
Subsidiary Borrower, ADI and the Administrative Agent of the Assumption and
Release.

B. The effectiveness of the Assumption and Release is conditioned upon, among
other things, the execution and delivery of this Agreement by ADI and the
Administrative Agent.

Accordingly, the parties hereto agree as follows:

Guarantee

Guarantee. ADI hereby irrevocably and unconditionally guarantees, to the
Administrative Agent and the Lenders, the due and punctual payment and
performance of the Obligations. ADI further agrees that the Obligations may be
extended or renewed, in whole or in part, without notice to or further assent
from it, and that it will remain bound upon its guarantee notwithstanding any
extension or renewal of any Obligation. To the fullest extent permitted by
applicable law, ADI waives presentment to, demand of payment from and protest to
the Subsidiary Borrower of any Obligation, and also waives notice of acceptance
of its Guarantee and notice of protest for nonpayment; provided, however, that
payment may not be demanded under this Agreement unless and until an Event of
Default shall have occurred under the Credit Agreement.

Guarantee of Payment. ADI further agrees that its Guarantee hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy,
insolvency, receivership or similar proceeding shall have stayed any of the
Obligations or operated as a discharge thereof) and not of collection, and
waives, to the fullest extent permitted by applicable law (but subject to
Section 1.05), any requirement that any resort be had, right be exhausted or
action be taken by the



--------------------------------------------------------------------------------

Administrative Agent against the Subsidiary Borrower or any other Person. ADI
agrees that its Guarantee hereunder is continuing in nature and applies to all
Obligations, either currently existing or hereafter incurred.

No Limitations, Etc. (a) Except for termination of ADI’s obligations hereunder
as expressly provided in Section 3.11, the obligations of ADI hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, any impossibility in the performance of the
Obligations or otherwise. Without limiting the generality of the foregoing, the
obligations of ADI hereunder shall not be discharged or impaired or otherwise
affected by (i) the failure of the Administrative Agent or any Lender to assert
any claim or demand or to enforce any right or remedy under the provisions of
any Loan Document or otherwise, (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, (iii) any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or (iv) any other act or
omission that may or might in any manner or to any extent vary the risk of ADI
or otherwise operate as a discharge of ADI as a matter of law or equity (other
than the payment in full in cash of all the Obligations (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted)).

(b) To the fullest extent permitted by applicable law, ADI waives any defense
based on or arising out of any defense of the Subsidiary Borrower or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of the Subsidiary Borrower, other than
the payment in full in cash of all the Obligations (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted). To the fullest extent permitted by applicable law, the Administrative
Agent and the Lenders may compromise or adjust any part of the Obligations or
make any other accommodation with the Subsidiary Borrower or exercise any other
right or remedy available to them against the Subsidiary Borrower, without
affecting or impairing in any way the liability of ADI hereunder except to the
extent the Obligations have been paid in full in cash. To the fullest extent
permitted by applicable law, ADI waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of ADI against the Subsidiary Borrower.

Reinstatement. ADI agrees that its Guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy, insolvency or
reorganization of the Subsidiary Borrower or otherwise, all as though such
payment had not been made.



--------------------------------------------------------------------------------

Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Administrative Agent or any Lender has at
law or in equity against ADI by virtue hereof, upon the failure of the
Subsidiary Borrower to pay any Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise
but only after giving effect to any applicable grace or cure period provided for
in the Credit Agreement, ADI hereby promises to and will, promptly upon written
notice thereof from the Administrative Agent, forthwith pay, or cause to be
paid, to the Administrative Agent for distribution to the applicable Lenders,
the amount, in cash, of such unpaid Obligation. Upon payment by ADI of any sums
to the Administrative Agent as provided above, all rights of ADI against the
Subsidiary Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Section 3.12.

Information. ADI assumes all responsibility for being and keeping itself
informed of the Subsidiary Borrower’s financial condition and assets and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that ADI assumes and incurs hereunder,
and agrees that neither the Administrative Agent nor any Lender will have any
duty to advise ADI of information known to it or any of them regarding such
circumstances or risks.

Representations and Warranties

Authorization and Enforceability. ADI represents and warrants that the
execution, delivery and performance by it of this Agreement have been duly
authorized by all requisite corporate action and that this Agreement has been
duly executed and delivered by ADI and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

No Conflicts. The execution, delivery and performance of this Agreement by ADI
will not (i) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under, or give rise to any right
to accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture or other material agreement or instrument,
(ii) violate (a) any applicable Law, (b) the Organization Documents of ADI, or
(c) any provision of any indenture or other material agreement or instrument to
which ADI is a party or by which it or any of its property is or may be bound or
(iii) result in the creation or imposition of any Lien upon or with respect to
any material property or assets now owned or hereafter acquired by ADI.



--------------------------------------------------------------------------------

Miscellaneous

Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 10.02
of the Credit Agreement.

Binding Effect. This Agreement shall become effective when it shall have been
executed and delivered by ADI and the Administrative Agent, and thereafter shall
be binding upon ADI, the Administrative Agent and their respective successors
and assigns, and shall inure to the benefit of ADI, the Administrative Agent and
the Lenders and their respective successors and assigns, except that ADI shall
not have the right to assign or transfer its rights or obligations hereunder.

Successors and Assigns. Whenever in this Agreement any party is referred to,
such reference shall be deemed to include the successors and permitted assigns
of such party; and all promises and agreements by or on behalf of ADI or the
Administrative Agent that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and permitted assigns.

Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

Waivers; Amendment. i. No failure or delay by the Administrative Agent or any
Lender in exercising any right or power hereunder shall operate as a waiver
hereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by ADI or the
Administrative Agent therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section 3.05, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery by the Administrative Agent of the Assumption and Release shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and ADI, subject to any consent required in
accordance with Section 10.01 of the Credit Agreement.



--------------------------------------------------------------------------------

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 3.06.

Severability. If any provision of this Agreement is held to be illegal, invalid
or unenforceable in any respect, the legality, validity and enforceability of
the remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a provision in a
particular jurisdiction shall not in and of itself invalidate or render
unenforceable such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.

Counterparts. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract, and shall become effective as provided in Section 3.02. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

Jurisdiction; Consent to Service of Process. ii. Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court sitting in New York
county or U.S. District Court of the Southern District of New York, and any
appellate court



--------------------------------------------------------------------------------

from any thereof, in any action, litigation or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action,
litigation or proceeding may be heard and determined only in such New York State
or, to the extent permitted by applicable law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against ADI or
its properties in the courts of any jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement in any court referred to in paragraph (a) of this
Section 3.10. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

Each of the parties hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 3.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto to serve
process in any other manner permitted by applicable law.

Termination or Release. This Agreement and the guarantee made herein shall
terminate when all the Obligations have been paid in full and the Lenders have
no further commitment to lend under the Credit Agreement.

Subordination of Certain Rights. Notwithstanding any provision of this Agreement
to the contrary, all rights of ADI of indemnity, contribution or subrogation,
arising as a result of any payments under this Agreement, under applicable law
or otherwise shall be fully subordinated to the payment in full in cash of the
Obligations (other than contingent indemnification Obligations for which no
claim has been made).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ANALOG DEVICES, INC., By  

 

Name:   Title:   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative
Agent, By  

 

Name:   Title:   By  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.02

[FORM OF]

LOAN NOTICE

Date:             , 20    

 

To: Credit Suisse AG, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 22, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Analog Devices, Inc., the Lenders from time to
time party thereto and Credit Suisse AG, as Administrative Agent.

 

1. The undersigned Borrower hereby requests (select one):

¨  A Borrowing of Loans     ¨  A conversion or continuation of Loans

 

2. On             , 20     (a Business Day).

 

3. In the amount of $        .

 

4. Type of Loan requested or to which existing Loans are to be continued or
converted:

¨  Base Rate Loan     ¨  Eurodollar Rate Loan

 

5. For Eurodollar Rate Loans: with an Interest Period of     1.

[remainder of page intentionally left blank]

 

 

1  One, two or three months (or, if agreed to by all applicable Lenders, a
period of less than one month).



--------------------------------------------------------------------------------

[ANALOG DEVICES, INC., a Massachusetts corporation]

[ANALOG DEVICES TECHNOLOGY,

a company incorporated under the laws of the Republic of Ireland]

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT 2.11

[FORM OF]

NOTE

Date:             , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
             or its registered assigns (the “Lender”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of July 22, 2014 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among Analog Devices, Inc., the Lenders from time to time party
thereto and Credit Suisse AG, as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement. Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

[ANALOG DEVICES, INC., a Massachusetts corporation]

[ANALOG DEVICES TECHNOLOGY,

a company incorporated under the laws of the Republic of Ireland]

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 3.01(a)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 22, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Analog Devices, Inc., a Massachusetts corporation, the Lenders
identified therein and Credit Suisse AG, as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

Name:

 

 

Title:

 

 

 

Date:             , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(b)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 22, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Analog Devices, Inc., a Massachusetts corporation, the Lenders
identified therein and Credit Suisse AG, as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:             , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(c)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of July 22, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Analog Devices, Inc., a Massachusetts corporation, the Lenders
identified therein and Credit Suisse AG, as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:  

 

Title:  

 

Date:             , 20    



--------------------------------------------------------------------------------

EXHIBIT 3.01(d)

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of July 22, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Analog Devices, Inc., a Massachusetts corporation, the Lenders
identified therein and Credit Suisse AG, as Administrative Agent.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 

Date:             , 20    



--------------------------------------------------------------------------------

EXHIBIT 6.02

[FORM OF]

COMPLIANCE CERTIFICATE

Financial Statement Date:             , 20    

 

To: Credit Suisse AG, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of July 22, 2014
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among Analog Devices, Inc., the Lenders from time to
time party thereto and Credit Suisse AG, as Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief executive officer][chief financial
officer][treasurer][controller] of ADI, and that, as such, he/she is authorized
to execute and deliver this Compliance Certificate to the Administrative Agent
(for delivery to the Lenders) on behalf of ADI, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Credit Agreement for the fiscal year of ADI
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal quarter of ADI ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations, shareholders’ equity and cash flows of ADI and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
ADI during the accounting period covered by the attached financial statements.

3. A review of the activities of ADI during such fiscal period has been made
under the supervision of the undersigned with a view to determining whether
during such fiscal period ADI performed and observed all its Obligations under
the Loan Documents, and to the best knowledge of the undersigned during such
fiscal period, ADI performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.

5. The calculations demonstrating compliance with the financial covenant set
forth in Section 7.10 of the Credit Agreement set forth in Schedule 2 attached
hereto are true and accurate on and as of the date of this Compliance
Certificate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,             .

 

ANALOG DEVICES, INC.,

a Massachusetts corporation

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1 to

Compliance Certificate

Financial Statements

[To be attached by ADI]



--------------------------------------------------------------------------------

Schedule 2 to

Compliance Certificate

For the Quarter / Year ended                     (the “Financial Statement
Date”)

 

     Consolidated Leverage Ratio       

I.

   Consolidated Funded Indebtedness    $                

II.

   Consolidated EBITDA (For the period of the four prior fiscal quarters ending
on the Financial Statement Date (see Schedule A))    $                

III.

   Consolidated Leverage Ratio (I ÷ II)               to 1.0       Maximum
Permitted:      3.0 to 1.0   



--------------------------------------------------------------------------------

SCHEDULE A

to Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Credit Agreement)

 

Consolidated EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve Months
Ended (i) Consolidated Net Income               

+

(ii) Consolidated Interest Charges

              

+

(iii) Federal, state, local and foreign income taxes

              

+

(iv) depreciation expense

              

+

(v) amortization expense

              

+

(vi) non-cash stock-based compensation expense

              

+

(vii) certain non-recurring expenses incurred prior to the Closing Date (as set
forth on Schedule 1.01 to the Credit Agreement)

              

+

(viii) non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period

              

+

(ix) non-recurring cash expenses reducing such Consolidated Net Income to the
extent such cash expenses are not paid in such period but will be paid in a
future period

              

–

(x) non-recurring cash expenses that were previously added back to Consolidated
EBITDA in a prior period pursuant to the entry in item (ix) above to the extent
such cash expenses are paid in such period

              

–

(xi) non-recurring non-cash items increasing Consolidated Net Income for such
period

              

=

Consolidated EBITDA

              



--------------------------------------------------------------------------------

EXHIBIT 10.06

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

   Assignor[s]:                                                   
                                         

2.

   Assignee[s]:                                                   
                                                [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Lender]]

 

 

2  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

3  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

4  Select as appropriate.

5  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

3.    Borrower:    [Analog Devices, Inc., a Massachusetts corporation][Analog
Devices Technology, a company incorporated under the laws of the Republic of
Ireland] 4.    Administrative Agent:    Credit Suisse AG, as the administrative
agent under the Credit Agreement 5.    Credit Agreement:    Credit Agreement,
dated as of July 22, 2014, among Analog Devices, Inc., the Lenders from time to
time party thereto and Credit Suisse AG, as Administrative Agent, as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time 6.      
   Assigned Interest:   

 

Assignor[s]6

 

Assignee[s]7

 

Aggregate

Amount of

Commitment/

Loans

for all

Lenders8

  Amount of
            Commitment/            
Loans
Assigned     Percentage
Assigned of
            Commitment/            
Loans9    

CUSIP

Number (if

applicable)

      $                     %     

[7.         Trade Date:                     ]10

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:   [Consented to and]11 Accepted: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent By:  

 

Title:   By:  

 

Title:   [Consented to:12 [ANALOG DEVICES, INC.][ANALOG DEVICES TECHNOLOGY], as
the Borrower, By:  

 

Title:]  

 

 

11  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of ADI, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by ADI, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee under the Credit Agreement
(subject to such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.